Name: Commission Regulation (EEC) No 942/83 of 19 April 1983 on arrangements for imports into France of certain textile products (categories 68 and 80) originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/8 Official Journal of the European Communities 22. 4. 83 COMMISSION REGULATION (EEC) No 942/83 of 19 April 1983 on arrangements for imports into France of certain textile products (categories 68 and 80) originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in certain third countries ('), and in particular Articles 1 1 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions on which quantitative limita ­ tions may be established ; whereas during the negotia ­ tions of the bilateral agreement consultations were envisaged ; whereas these took place on 1 7 March 1983 in conformity with the provisions of paragraph 5 of the above Article ; Whereas following these consultations it is necessary to make the imports of knitted under garments (cate ­ gory 68) and of women's girls' and infants' outer garments (category 80) into France, originating in South Korea, subject to quantitative limitations for the years 1983 to 1986 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from South Korea between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into France of the categories of products originating in South Korea specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from South Korea to France before the date of entry into force of this Regulation, and which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place during that period. 2. Imports of products shipped from South Korea to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3589/82. 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from South Korea on or after 1 January 1983 and released for free circulation shall be set off against the quantita ­ tive limit established for 1983 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12. 1982, p . 106 . 22. 4. 83 Official Journal of the European Communities No L 104/9 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description MemberStates Units Years Quantitative limits 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02, 03, 04, 06, 07, 08, 10, 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized F tonnes 1983 1984 1985 1986 50 52 53 55 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's , girls ' and infants ' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres F Tonnes 1983 1984 1985 1986 73 76 79 82